Title: To Thomas Jefferson from John Hollins, 1 June 1803
From: Hollins, John
To: Jefferson, Thomas


          
            Sir
            Balto. 1st. June 1803
          
          I had the honor to address you yesterday at the request of our esteemed friend Mr P. Carr, in which was enclosed a letter for his Bro. informing of the alarming indisposition of P.C. & requesting his Bro. S.C. to visit Baltimore, all which I now confirm; & sorry indeed am I to add, that in my opinion, appearances are still more unfavourable to a speedy recovery. The Doctors, Brown & Littlejohn, concluded last evening to put a Blister on each leg, what effect they have, or may produce, I cannot pretend to say, but Mrs. Hollins, who has been up with him all Night, says he rested badly with a regular succession from fever to chill, & so on.
          Mrs. C. appears much alarmed, indeed poor Woman I fear she has too much cause for it.
          I have used this freedom in some degree to ease my mind, believing at the same time the intrusion I give will not be thot. too officious—
          
            Jno. Hollins
          
        